—Order, Supreme Court, Bronx County (Anne Targum, J.), entered on or about January 5, 2001, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
An issue of fact exists as to whether the alleged hole in the curb separating the walkway of defendant’s mall from its parking lot constituted a tripping hazard. Such issue is raised by evidence, including the affidavit of an engineer, that the dimensions of the hole, painted over in a manner that made it difficult to detect and located in a poorly lit area where people would be looking straight ahead into the parking lot for their car, created a hazard (see, Argenio v Metropolitan Transp. Auth., 277 AD2d 165). Concur — Sullivan, P. J., Rosenberger, Nardelli, Rubin and Friedman, JJ.